Bartol, C. J.,
delivered the opinion of the Court.
The questions presented by this appeal arise upon two bills of exception taken by tlie appellants, who were defendants below; thc first, to the rejection of their second and fourth prayers, and to the modification by tbe Circuit Court of tlieir third prayer ; and the second, to tbe verbal -instruction,or explanation given by the Court to the jury during the argument of the defendants’ counsel.
It appears by the plaintiff’s “bill of particulars” that the suit was instituted to recover the salary alleged to be due bi.ni as “ Principal of tbe Lonaconing Public Schools,” from Sept. 29th, till December 20th, 1873, at the rate of $90 per month.
The evidence shows that he was elected “ Principal of the Lonaconing Public Schools” on the 29th day of September, 1873; that lie went the next day to Lonaconing, to take charge of the public schools as Principal, but found that the school bouses were “ not in a proper condition for teaching, ou account of the glass being out of the windows, and the houses having to be cleansed, and one of them, called the Castle School house, which he was to occupy, was not entirely completed, and had no furniture therein, or means of heating the same; he then returned to Cumberland and reported the condition of things to the President of the Board.”
He afterwards went to Lonaconing and returned to Cumberland several times, making in all twelve trips, the last of which was on the 15th clay of December, 1878. On two occasion's be remained at Lonaconing one week, once he *354remained there five days, on two other occasions four days, and at one time, three, clays. During that period, he was endeavoring’ to get the Castle School house completed and in proper condition ; “ started the Detmold School and the Rockville School, and visited them.” On the 19th clay of December, 1878, he was dismissed by the trustees, without thirty clays previous notice.
By agreement of counsel, the “By-Laws,-Rules and Regulations for the guidance of teachers and school officers of the public schools of Maryland, adopted by authority of the State Board of Education,” offered in evidence at the trial, were referred to in this.Court as part of the record, and also the “Public School Directory of Allegany County.”
From this last it appears that the Fall Term of the schools in that County began Sept. íbth and ended Nov. 21 si, 1873; and the Winter Term began Dec. 1 si, 1873, and ended Feb. 9ill, 1874. We make no reference, to the “ By-Laws, Hules and Regulations,” as they appear to have been those adopted at a subsequent period, under the Act of 1874, ch. 463.
By the Act of 1872, ch. 377, sub ch. 8, sec. 3, it was provided that “Teachers shall enter into registers prepared for that purpose, an accurate account of the attendance of pupils, of text books used and branches taught, and such other statistics as may be required, and make due return thereof to the Board of County School Commissioners at the end of each term ; and no teacher shall be entitled to receive payment for services until the register properly filled up and completed, be so returned; their report shall be filed by the sai’d Board for the purpose of making the annual returns to the State Board of Education.”
The defences relied, on by the appellants, were
First, that the appellee had failed to make' the “Term Reports,” as required by the Act of 1872, above cited.
*355It is contended by the appellee that this provision of the law applies only'to the teachers who may be in immediate charge of the respective schools, and “ has no application to the principal, having the general superintendence of all the schools of the District.” But in this construction of the law we do not concur.
The duty of making the report is one imposed upon all teachers; and is one-from which the principal is not exempt, for he is a teacher, elected for that purpose, exclusively; the law does not contemplate any such officer as principal with duties other than those of teacher. Of course the duty of making the report is one which from its nature, cannot be performed except by those who are actually engaged in teaching, which as it appears from the proof, formed no part of the appellee’s occupation during the time lie held the office of principal.
The second prayer of the appellants which was intended to present the question of the appellee’s duty under the Act of 1872 ; contained several matters of which it does not appear there was any evidence, such as the notice or knowledge of the appellee of the contents of the Public School Directory for Allegany County. This does nob appear to form a material part of the legal proposition which the prayer was intended to raise. But as there was no evidence to prove such knowledge on the part of the appellee, it was not error to reject the prayer.
The second ground of defence relied on by the appellants, was that the appellee did not perform any services as teacher and therefore was not entitled to recover under the pleadings. This point is raised by the appellants’ third prayer, which was refused as asked, but granted with the following modification:
“ That if the jury find that the plaintiff was discharged from the service of the defendants without giving thirty days notice to him thereof, then he may recover under the *356pleadings in this case, for the services actually rendered by him prior to such discharge.5!
And the Court afterwards during the argument of counsel before the jury, stated the same proposition in these words: “No part of what the Court had said, was intended to say to the jury that the plaintiff, under the pleadings and evidence in this cause, was confined to the recovery simply for services as a teacher; but that if he did not teach, he could not recover in' this case for teaching ; but had not said that he was precluded from recovering for other services actually rendered the defendants, if any such were rendered, upon the employment of defendants, either as superintendent of work being done to the school house, or for services as principal of the schools, as contra-distinguished from teacher.55
In our judgment there was error both in this expression of opinion by the Circuit Court, and in the qualification to the appellants5 third prayer.
It must be observed that the claim of the appellee is for salary alleged to be due him in his capacity, or office as Principal of the Public Schools.
It is so stated in the “ bill of particulars,55 the effect of which, as was said in Scott vs. Leary, 34 Md., 400, “was to show the plaintiff’s entire cause of action under all the counts in his declaration ; and he was precluded from giving any evidence of any other demand or claim.’5
It is obvious that in this state of the pleadings the appellee was not entitled to recover for an}1' services which he may have rendered, outside of his employment as principal, in no manner appertaining to his office or duties in that capacity.
The superintendence of the workmen engaged in completing the Castle school house, and his repeated journeys between Cumberland and Lonaconing could not in any sense be considered as within the scope of his employment as Principal of the Public Schools, and having sued only *357for salary due him as principal, he was not entitled to recover in this suit for services rendered by him in some other capacity.
(Decided 15th December, 1875.)
The office and duty of the Principal is to teach, a*d as principal, to have supervision over the assistant teachers, who may be employed under him in the school where he is engaged. He is not charged with the duty of exercising a genera] supervision over all the schools of the District, that duty belongs to the District Trustees.
Unless the duties devolving upon the appellee as teacher were performed by him, he is not entitled to recover in the present suit. It was error for the Circuit Court to instruct the jury that he was entitled to recover for services not belonging to his office as principal.
The fourth prayer of the appellants was properly refused for the reason assigned by the Circuit Court “that it proposed to submit questions of law to the jury.”
This Court being of opinion that there was error in the ruling of the Circuit Court, as before stated, the judgment will be reversed and a new trial ordered.
Judgment reversed, and new trial ordered.